Citation Nr: 0738765	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus for the period from October 25, 
2001, to September 26, 2006.

2.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus on or after September 26, 2006.

3.  Entitlement to an initial evaluation in excess of 30 
percent for major depressive disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  That decision granted service 
connection for diabetes mellitus and for major depressive 
disorder and assigned 20 percent and 30 percent disability 
evaluations, respectively, effective from October 25, 2001.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in October 2005, 
and it has since been returned to the Board for appellate 
review.

The Board also notes that the veteran submitted a statement 
in March 2005 in which he requested an increased evaluation 
for his service-connected bilateral hearing loss.  However, 
that matter is not currently before the Board because it has 
not been prepared for appellate review.  Accordingly, the 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To provide the veteran proper notice and 
afford him a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A.   §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified in connection with his claims for a 
higher initial evaluation for diabetes mellitus and for major 
depressive disorder.  In this regard, the record contains 
letters dated in November 2002 and October 2005, which 
informed of what the evidence must show to establish service 
connection and of the division of responsibilities in 
obtaining the evidence.  However, those letters did not 
notify the veteran of what evidence was necessary to 
substantiate a claim for a higher initial evaluation.  The 
Court has indicated that such specific notice is required to 
comply with the law.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Indeed, the Board remanded the case in October 2005 for 
further development, to include providing the veteran with a 
notice letter informing him of what the evidence must show to 
substantiate a claim for a higher initial evaluation.  
However, as noted above, the veteran has not been provided 
proper notice.  The United States Court of Appeals for 
Veteran's Claims (Court) has held "that a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
such, compliance with the terms of the remand is necessary 
prior to further appellate review, and if not, "the Board 
itself errs in failing to ensure compliance." Id.  Therefore, 
the Board finds it necessary to remand the veteran's claims 
so that the veteran may be afforded a proper notice letter.

In addition, the Board notes that the veteran was afforded a 
VA examination in October 2002 in connection with his claim 
for service connection for major depressive disorder.  
Following the grant of service connection in the April 2003 
rating decision, the veteran was not afforded another VA 
examination.  As such, it has been over five years since his 
last examination.  Moreover, the Board notes that the 
veteran's recent medical records do indicate that he has been 
receiving treatment for his major depressive disorder.  
Therefore, the Board finds that a VA examination is necessary 
for the purpose of ascertaining the current severity and 
manifestations of the veteran's service-connected major 
depressive disorder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:


1.  The RO should send the veteran a 
notice letter in connection with his 
claims for a higher initial evaluation 
for diabetes mellitus and for major 
depressive disorder.  The letter should 
inform him of the information and 
evidence that is necessary to 
substantiate the claims for a higher 
initial evaluation; (2) inform him about 
the information and evidence that VA 
will seek to provide; (3) inform him 
about the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claims.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 19 Vet. App, 473 (2006).

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected major depressive disorder.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be conducted.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's major 
depressive disorder.  The examiner 
should also report all signs and 
symptoms necessary for rating the 
veteran's major depressive disorder 
under the General Rating Formula for 
Mental Disorders.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



